Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-5-2008

USA v. Hardison
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1639




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Hardison" (2008). 2008 Decisions. Paper 1059.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1059


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                     No. 06-1639
                                    _____________

                          UNITED STATES OF AMERICA

                                            v.

                               CHARLES HARDISON,

                                         Appellant
                                  _______________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                                 (D.C. No. 04-cr-0185)
                     District Judge: Honorable James M. Munley
                                   _______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   June 3, 2008

                     Before: FISHER, JORDAN, Circuit Judges,
                            and YOHN*, District Judge.

                                 (Filed: June 5, 2008 )
                                  _______________

                              OPINION OF THE COURT
                                  _______________




_______________
  *Honorable William H. Yohn, Jr., Senior Judge, United States District Court for the
Eastern District of Pennsylvania, sitting by designation.
JORDAN, Circuit Judge.

       Charles Hardison appeals from the February 14, 2006 judgment of the United

States District Court for the Middle District of Pennsylvania sentencing him to 151

months imprisonment after he pleaded guilty to aiding and abetting bank robbery in

violation of 18 U.S.C. §§ 2 and 2113(a). We will affirm.

I.     Background

       The facts are undisputed. At 3:29 p.m. on May 25, 2004, Hardison and Rupert

Vanterpool entered a PNC Bank in Tannersville, Pennsylvania and handed a teller a

demand note which stated, “Withdrawal All the Money Now!!” (Presentence

Investigation Report (“PSR”) at ¶ 5.) The teller did not understand the note, so Hardison

handed her a second note, which read, “We’re Bank Robbers! not Murderers!!! There are

five of us. Three (...unintelligible...) you have 10 minutes to fill up this bag.” (Id.) After

the teller gave Hardison $4,798 from her drawer, including five $50 bait bills, he and

Vanterpool left the bank.

       At 3:41 p.m., the Stroud Area Regional Police stopped a car because two people in

it matched Hardison’s and Vanterpool’s descriptions. As the police officers approached

the car, they saw Hardison drop out of a window a black plastic bag that was later found

to contain $4,798, including the five $50 bait bills. The police also found in Hardison’s

pocket “a small note pad containing several practice demand notes ... .”




                                               2
       On June 1, 2004, a federal grand jury returned an indictment charging Hardison

with conspiracy to commit bank robbery in violation of 18 U.S.C. § 371, and aiding and

abetting bank robbery, in violation of 18 U.S.C. §§ 2 and 2113(a). Pursuant to a plea

agreement, on October 14, 2005, Hardison pled guilty to the aiding and abetting charge.

On February 14, 2006, he was sentenced to 151 months imprisonment. This appeal

followed.

II.    Discussion 1

       Hardison argues that the District Court erred “in failing to calculate and set forth

[his] sentencing guideline range on the record.” (Appellant’s Brief at 13.) We disagree.

The PSR prepared for the Court states that, “[b]ased on a total offense level of 29 and a

criminal history category of VI, the guideline imprisonment range is 151 to 188 months.”

(PSR at ¶ 67.) During sentencing, the government said that, because Hardison is a

“career offender ... that results in a guideline range of 151 to 188 months,” and the

District Court said that it fully considered all of 3553 factors before imposing Hardison’s

sentence, including “the advisory sentencing range ... .” (Appendix at A35-36.) Finally,

the Court’s formal Statement of Reasons reflects that it determined the advisory guideline

  1
    The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have
jurisdiction pursuant to 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291. Hardison and the
government agree that, because Hardison did not object to the District Court’s articulation
of the § 3553 factors at sentencing, we review that issue for plain error on appeal.
(Appellant’s Brief at 8 (citing United States v. Evans, 155 F.3d 245, 251 (3d Cir. 1998);
Appellee’s Brief at 2 (citing United States v. Dragon, 471 F.3d 501, 505 (3d Cir. 2006).)
We review the sentence imposed by the District Court for abuse of discretion. United
States v. Wise, 515 F.3d 207, 217-18 (3d Cir. 2008).

                                              3
imprisonment range to be 151 to 188 months. The District Court did not err, as the record

in this case adequately sets forth the calculation of Hardison’s guideline imprisonment

range.

         Hardison also argues that the District Court “imposed an unreasonable sentence”

and did not give “meaningful consideration [to] the § 3553 factors in imposing sentence.”

(Appellant’s Brief at 14.) Again, we disagree. Before imposing Hardison’s sentence, the

Court said:

                 The sentence that I’m going to impose will satisfy the purposes
         set forth in 18 U.S.C. Section 3553(a), including the necessity of
         deterrence, just punishment, promotion of respect for the law, protection
         of the public, assurance of correctional treatment for the Defendant, and
         reflects full consideration of all the factors, including the nature and
         seriousness of the offense, the history and characteristics of the
         Defendant, the kind of sentences that are available, and the advisory
         sentencing range and policies prescribed by the United States
         Sentencing Commission. We find that the sentence that I will impose is
         reasonable in light of all these considerations.
                 ... I want to say this, that [Hardison has] had some great qualities,
         taking his service to the United States Government for two or three
         years ... . ... He honorably served, and I give him great credit for that.
         Obviously, from reading and studying the evaluation, he’s not well. ...
         [Hardison] is 47 years old and he robbed a bank up in Monroe County
         and he’s classified as a career offender. He has 19 prior convictions.
         That is a lot for 47 years. ... [Hardison], with that record, was the central
         figure in this scenario, and we’re looking at a very serious offense, you
         know, bank robbery aiding and abetting.
                 So, considering all of these matters ... I’m the first to say that I
         think he needs treatment, and I credit him for his statements that he
         wants to change, he wants to make a better life for himself.

(Appendix at A35-38.) The Court then sentenced Hardison to 151 months imprisonment,

the lowest sentence within the recommended range.

                                                4
       After reviewing the record below, we conclude that the District Court did not

abuse its discretion, that it gave sufficient consideration to the § 3553 factors and –

particularly in light of the failure to object during sentencing – adequately expressed its

reasoning, and that it imposed a reasonable sentence.

III.   Conclusion

       For the foregoing reasons, we will affirm.




                                              5